PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,141,544
Issue Date:   Oct 12, 2021
Application No. 15/578,834
Filing or 371(c) Date: 1 Dec 2017
Attorney Docket No.  0168/0101PUS1 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition to expedite under 37 CFR 1.182. This is also a decision in response to the petition under 37 CFR 1.182 for duplicate Letters Patent, for the above-identified patent, both petitions filed March 1, 2022.

The petition to expedite processing under 37 CFR 1.182 is GRANTED.  

Petitioner has requested that consideration of the Petition for Duplicate Letters Patent be expedited.  Petitioner has paid the appropriate $105 fee (micro entity) under 37 CFR 1.17(f).  Accordingly, the petition for duplicate Letters Patent has received expedited processing. 

The petition for duplicate Letters Patent under 37 CFR 1.182 is DISMISSED.

Petitioner is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  Since Petitioner has not clearly indicated one of the reasons stated above, the Office cannot grant the request for duplicate Letters Patent at this time.

Any request for reconsideration may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)